DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 9/28/2020 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-9 are allowed because the prior art of record, US 9,997,519 in view of US 10,490,559 and US 2015/0311208, neither anticipates nor render obvious the limitations of the base claims 1 that recite “sidewalls of the first gate fill layer are in physical contact with the barrier layer” in combination with other elements of the base claims 1.

Claims 10-14 are allowed because the prior art of record, US 9,997,519 in view of US 10,490,559 and US 2015/0311208, neither anticipates nor render obvious the limitations of the base claims 10 that recite “a second glue layer disposed on the first gate fill layer, and a second gate fill layer disposed on the second glue layer; a volume area of the first gate fill layer is 

Claims 15-20 are allowed because the prior art of record, US 9,997,519 in view of US 10,490,559 and US 9,698,241, neither anticipates nor render obvious the limitations of the base claims 15 that recite “removing the portion of the pWFM layer” in combination with other elements of the base claims 15.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811